                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                      AT PADUCAH
                              CIVIL ACTION NO. 5:18-CV-120-TBR



 ZAYER ANTONIO ADAMS,                                                          PETIONER

 V

 DEEDRA HARD, Warden,                                                       RESPONDENT


                            MEMORANDUM OPINION ORDER

       This matter is before the Court upon a Motion to Hold Petition in Abeyance filed by

Petitioner, Zayer Antonio Adams. (R. 17). The Respondent’s time to respond has long since

lapsed. Accordingly, this matter is ripe for adjudication. For the reasons discussed below, the

Court HEREBY GRANTS Adams’s Motion to Hold Petition in Abeyance, (R. 17).



BACKGROUND

       Zayer Antonio Adams is an African-American man convicted in the Commonwealth of

Kentucky by a Christian County jury of assault, evading police, and unlawful imprisonment.

That jury had only one African-American on it.

       On August 6, 2018, Adams filed with this court a writ of habeas corpus pursuant to 28

U.S.C. § 2254. Adams raised only one issue in that petition—based on 2010 census data, the jury

that convicted him was not drawn from a fair cross section of the of the community as required

by the Sixth Amendment. Adams has fully exhausted his state remedies concerning that issue.

       On September 24, the Court referred the matter to Magistrate Judge Lanny King for

report and recommendation. On October 1, 2018, Adams moved to hold his petition in abeyance


                                                 1
pending exhaustion of additional claims not included in his petition. On October 31, 2018,

Magistrate Judge King denied Adams’s motion to hold his petition in abeyance because Adams

had failed to provide evidence that he was indeed pursuing those additional claims in state court.

Three months later, Adams had still not provided the Court with evidence that he had begun the

exhaustion process for any additional claims. Consequently, at that time, Magistrate Judge King

issued a Finding of Fact Conclusions of Law and Recommendation in which he recommended to

this Court that Adams’s petition, containing only the one issue of whether the jury was drawn

from a fair cross section of the community, be denied.

        Ten days later, on January 25, 2019, Adams renewed his motion to hold his petition in

abeyance so that he could exhaust additional claims in state court not yet included in his habeas

petition. This time, Adams attached to his motion a copy of a state court docket and his own

affidavit indicating that he had filed additional claims with the state court. The Respondent has

failed to respond to that motion.



DISCUSSION

        Adams requests that the Court hold his habeas petition, which contains only a single

exhausted claim, in abeyance while he returns to the state courts to exhaust additional claims not

yet included in that petition.

        It is well settled law that federal district courts may stay fully exhausted habeas petitions

while the petitioner exhausts additional claims in the state courts. See Andrews v. Horton, No.

4:18-CV-12686, 2018 U.S. Dist. LEXIS 166147, at *2-3 (E.D. Mich. Sep. 27, 2018) (compiling

authority). In doing so, the Court must consider the apparent merit of the unexhausted claims and

whether the Court would benefit from a state-court ruling on the unexhausted claims. Thomas v.



                                                  2
Stoddard, 89 F. Supp. 3d 937, 943 (E.D. Mich. 2015) (citing Rhines v. Weber, 544 U.S. 269, 125

S. Ct. 1528, 161 L. Ed. 2d 440 (2005).

       Here, the Court is not in a position to evaluate Adams’s additional unexhausted claims.

As such, the this Court would benefit from the state court’s ruling on Adams’s additional claims.

Furthermore, denying Adams an abeyance and ruling on his petition as it sits before the Court

might preclude the consideration of Adams’s additional claims in federal court based upon the

expiration of the one-year statute of limitations contained in the Antiterrorism and Effective

Death Penalty Act (AEDPA). See 28 U.S.C. § 2244(d)(1). Such circumstances warrant an

abeyance. See Hargrove v. Brigano, 300 F.3d 717, 720-21 (6th Cir. 2002). As such, the Court

determines that a stay is appropriate pending the exhaustion of Adams’s additional claims.

       However, “even where a district court determines that a stay is appropriate pending

exhaustion, the district court ‘should place reasonable time limits on a petitioner’s trip to state

court and back.’ Horton, U.S. Dist. LEXIS 166147, at *5 (quoting Rhines v. Weber, 544 U.S.

269, 278, 125 S. Ct. 1528, 161 L. Ed. 2d 440 (2005)). As such, the Court imposes the deadlines

enumerated below.



CONCLUSION

       Based on the foregoing, IT IS HEREBY ORDERED that Adams’s motion, (R. 17), is

GRANTED. These proceedings are STAYED, and the Court will hold in abeyance Adams’s

habeas petition.

       Here, due to the Court’s admittedly somewhat sluggish pace in addressing Adams’s

motion, Adams has already had over six months in which to advance his efforts at the state level.

As such, Mr. Adams SHALL file with the the Court proof of his state case’s status within



                                                  3
twenty-one (21) days from the date of this Memorandum Opinion and Order. After Adams

completely exhausts his additional claims, he SHALL file an amended petition that includes

those claims within ninety (90) days after the conclusion of his state court proceedings. At the

same time, Adams SHALL file a motion to lift the stay imposed herein. If Adams fails to

comply in any way, the Court will lift the stay and adjudicate Adams’s habeas petition as is,

taking into account Magistrate Judge King’s current Finding of Fact Conclusions of Law and

Recommendation.

        To avoid administrative difficulties, the Court ORDERS the Clerk of Court to CLOSE

this case for statistical purposes only. Nothing in this order or in the related docket entry shall

be considered a dismissal or disposition of this matter.

        IT IS FURTHER ORDERED that upon receipt of a motion to reinstate the habeas

petition following exhaustion of state remedies, the Court will order the Clerk to reopen this case

for statistical purposes.




                                                            July 8, 2019




 cc. Zayer Antonio Adams
     155261
     KENTUCKY STATE PENITENTIARY
     266 Water Street
     Eddyville, KY 42038
     PRO SE



                                                 4
